DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 27-41 are pending in the instant application. Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 27, 32, 33, and 37 are rejected. Claims 28-31 and 34-36 are objected.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on July 19, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by US 2009/0163545 A1, Applicant argues that “none of the claimed compounds are presented in Table 1 of Goldfarb. On July 13, 2021, Applicant requested that the Examiner specifically identify the SIDs/compounds of Table 1 of Goldfarb that allegedly disclose the claimed compounds. In a voicemail message from the Examiner on July 15, 2021, she indicated that after checking the SIDs of Table 1 of Goldfarb, she also did not find any of the claimed compounds.” This argument is found to be fully persuasive and the rejection and objections have been withdrawn. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 32, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nofal et al. (Egypt. J. Pharm. Sci., 44 No. 2 (2003)).
Nofal et al. discloses compounds which were evaluated for anti-inflammatory, analgesic and antipyretic activities (see abstract), such as the compound 2b (see Scheme 1 on page 158) which anticipates a pharmaceutical composition and pharmaceutical kit thereof of the instant claims wherein R1 is hydrogen, R2 is C1 alkyl, R4, R3 and R7 are C1 alkoxy, and R5 and R6 are hydrogen. 
With respect to claim 37, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d at 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See also In re Gulack, 703 F.2d at 1381,1385-1386 217 USPQ 401,404 (Fed. Cir. 1983). (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability...). See also MPEP § 2112.01 [R-3].
s 27, 32, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (Oriental Journal of Chemistry, 19(2), 2003, 497-498).
Patel et al. discloses compounds which were tested for their antimicrobial activity (see abstract), such as the compound Ic (see Table-1 on page 497) which anticipates a pharmaceutical composition and pharmaceutical kit thereof of the instant claims wherein R1 is substituted C6 aryl, R2 is C1 alkyl, R4, R3 and R7 are C1 alkoxy, and R5 and R6 are hydrogen. 
With respect to claim 37, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d at 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See also In re Gulack, 703 F.2d at 1381,1385-1386 217 USPQ 401,404 (Fed. Cir. 1983). (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability...). See also MPEP § 2112.01 [R-3].
Claim Objections
Claims 28-31 and 34-36 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626